Case 9:20-cr-80048-WPD Document 6 Entered on FLSD Docket 06/29/2020 Page 1 of 1



                           UN ITED STA TES DISTRIC T C O UR T
                           SO U TH ER N DISTRIC T O F FLO R IDA

                         CA SE N o.20-80048-CR -M IDD LEBR O O K S

 U N ITE D STA TES O F A M ER ICA



 JU STIN SM ITH ,

        D efendant.
                                 /

                         O R D ER TO TR AN SFER RELA TED CA SE

        THIS CAUSE comesbeforetheCourtpursuantto aNoticeofRelatedAction (D.E.#5)
 due to Judge Dim itrouleas having a related case,19-80030-CR -W PD .Pursuantto Rule 3.8 ofthe
 LocalRulesofthisDistrictandInternalOperatingProcedure2.15.00,andsubjecttoconsentherein
 below ,itis
        ORDERED thatthe above-entitled cause be and the sam e is hereby transfen'
                                                                                ed to the
 calendaroftheHonorableW illiam P.Dim itrouleasfora1lfurtherproceedings.
        DONE and ORDERED atW estPalm Beach,Florida,this29thday ofJtme,2020.




                                                                  Donald M .M iddlebrooks
                                                                  U nited States D istrictJudge

        A fter review ing the Court file in the above-num bered cause, the undersigned hereby
 accepts the transferof said case. Therefore,itis
        O RD ER ED and A DJU D G ED thata11pleadingshereinafterfiled shallbearthe follow ing
 case number,CaseN o.20-80048-CR-DIM 1TROULEAS,thereby indicating the Judgeto whom
 allpleadingsshould berouted orotherwisebroughtforattçntion.
        THE FOREGOING transferisherewith consentedto this <                    day ofJune,2020.
                                                                                 '.
                                                        -.-         /                 r
                                                                        /'             .
                                                    .                                        x

                                                              .                               t.
                                            W ILLIAM P.DIM ITR L AS --
                                            UNITED STATES DISTRICT JUDGE
